DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Brommer reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Brommer to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed structural composition and desired interaction between constituent parts), as such modifications would be likely to render the Brommer assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such book handling assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15-16 recite the limitation "the booklet conveyed by the conveyance unit with the spine being a leading portion".  There is insufficient antecedent basis for this limitation in the claim.  Note that prior to this recitation within the respective claims, antecedent basis is indeed set forth for a booklet that is conveyed by the conveyance unit.  However, there is no previous mention of this book having “a spine being a leading portion”.  Please review/revise/clarify.
There is insufficient antecedent basis for multiple additional limitations in the claims, including: i) claim 9 recites the limitation "the endless belt"; ii) claim 10 recites the limitation “the sheet bundle”; and iii) claim 11 recites the limitation “the moving direction”.
Claims 2-3,  5-8 and 12-14 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0136158 to Brommer et al. (“Brommer”).
	Regarding claim 1, Brommer anticipates a booklet discharging apparatus (e.g. assembly shown in figs. 1-3) configured to discharge (figs. 2-3 and para. 35) a booklet (e.g. book 1, as shown in figs. 2-4) provided with a spine (1a- as shown in figs. 3-4 and discussed at para. 25), comprising: i) a conveyance unit (e.g. rotor 40.3, as shown in figs. 1-3 and discussed at para. 20) configured to convey (para. 20) the booklet (1); ii) a guide unit (e.g. pressing devices 41, as shown in figs. 1-4) configured to guide (figs. 3-4 and para. 25) the booklet (1) conveyed by the conveyance unit (40.3) with the spine (1a) being a leading portion (figs. 3-4); iii) a receiving unit (e.g. book gripper 45.1) configured to receive (figs. 2-3) the booklet (1) guided by the guide unit (41); and iv) a discharging unit (e.g. additional conveyor 46, as shown in figs. 2-3 and discussed at para. 35) configured to discharge (figs. 2-3 and para. 35) the booklet (1) to an outside (figs. 2-3) of the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3), wherein the receiving unit (45.1) includes: 1) a contact portion (e.g. joint gripping rails 45.4 and 45.5, together) with which the spine (1a) is to be brought into contact (fig. 3); and 2) a pushing portion (e.g. pressure cylinders 45.7, as shown in figs. 1-2), which is formed integrally with (figs. 1-2) the contact portion (45.4 and 45.5, together), and is configured to push (figs. 1-2) a first surface (e.g. front cover) of the booklet (1), and iv) wherein the receiving unit (45.1) is rotatable (e.g. rotates about axis 45.3) between a first position (e.g. upper position shown in figs. 1-2) and a second position (e.g. lower position suggested by broken lines in fig. 3), and is configured to receive (compare figs. 1-3) the booklet (1) by the contact portion (45.4 and 45.5, together) contacting the spine (1) in the first position (aforementioned upper position) and then rotate (e.g. rotate about axis 45.3, as shown in fig. 3) from the first position (aforementioned upper position) to the second position (aforementioned lower position), thereby allowing the pushing portion (45.7) to push (e.g. via the aforementioned joint gripping rails 45.4 and 45.5) the first surface (aforementioned front cover) of the booklet (1) and to place (fig. 3) a second surface (e.g. rear cover) of the booklet (1), which is on a side opposite to (note the nature of “front” vs. “rear”) the first surface (aforementioned front cover), on the discharging unit (46).
	Regarding claim 2, Brommer anticipates the booklet discharging apparatus according to claim 1, wherein a direction of a rotation center line around which the receiving unit (45.1) is rotated from the -4-first position (aforementioned upper position) to the second position (aforementioned lower position) is substantially parallel to (compare figs. 1-4) a longitudinal direction of the contact portion (45.4 and 45.5, together).
	Regarding claim 3, Brommer anticipates the booklet discharging apparatus according to claim 1, i) wherein the receiving unit (45.1) includes a receiving port (e.g. the space between gripping rails 45.4 and 45.5, as shown in figs. 1 and 4) configured to receive (figs. 2 and 4) the booklet (1) when the receiving unit (45.1) is in the first position (aforementioned upper position), and ii) wherein the receiving port (aforementioned space between gripping rails 45.4 and 45.5) approaches (compare figs. 1-3) the discharging unit (46) when the receiving unit (45.1) is rotated (rotated about axis 45.3) from the first position (aforementioned upper position) to the second position (aforementioned lower position).
	Regarding claim 5, Brommer anticipates the booklet discharging apparatus according to claim 1, wherein, while the receiving unit (45.1) rotates (rotates about axis 45.3) from the first position (aforementioned upper position) to the second position (aforementioned lower position), a moving direction (e.g. direction represented by curved arrows associated with book gripper 45.1, as shown in figs. 2-3) of the booklet (1) given when the booklet is seen from above intersects with a moving direction (e.g. arrows associated with additional conveyor 46, as shown in figs. 2-3) of the booklet (1) being discharged (figs. 2-3) by the discharging unit (46).
	Regarding claim 6, Brommer anticipates the booklet discharging apparatus according to claim 1, i) wherein the receiving unit (45.1) includes a regulating portion (e.g. supporting rails 45.6) configured to regulate a movement (compare figs. 4a-b) of the second surface (aforementioned rear cover) of the booklet (1) when the receiving unit (45.1) is in the first position (aforementioned upper position), and ii) wherein the regulating portion (45.6) is opposed to (compare figs. 1-2 and 4) the pushing portion (45.7) and is formed integrally with (figs. 4a-b) the contact portion (45.4 and 45.5, together).
	Regarding claim 7, Brommer anticipates the booklet discharging apparatus according to claim 6, wherein the receiving unit (45.1) includes a first flat surface (figs. 4a-b) serving as the contact portion (45.4 and 45.5, together), a second flat surface (figs. 1-2) serving as the pushing portion (45.7), and a third flat surface (figs. 4a-b) serving as the regulating portion (45.6), and wherein the second flat surface (figs. 1-2) and the third flat surface (figs. 4a-b) are adjacent to (compare figs. 1-2 and 4) the first flat surface (figs. 4a-b) and are opposed to each other (compare figs. 1-2 and 4).
	Regarding claim 8, Brommer anticipates the booklet discharging apparatus according to claim 1, wherein the discharging unit (46) includes an endless belt (e.g. belt forming additional conveyor 46, as discussed at para. 35 and shown in figs. 1-2) configured to discharge (figs. 2-3 and para. 35) the booklet (1) to an outside (figs. 2-3) of the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3).
	Regarding claim 9, Brommer anticipates the booklet discharging apparatus according to claim 7, i) wherein the endless belt (aforementioned belt forming additional conveyor 46) includes an inclined surface inclined with respect to a horizontal direction (figs. 1-2), ii) wherein the inclined surface includes a first portion (e.g. distal portion, as shown in figs. 1-2) and a second portion (e.g. proximal portion, as shown in figs. 1-2) located at a position lower than (figs. 1-2) the first portion (aforementioned distal portion), and iii) wherein the second portion (aforementioned proximal portion) is closer (figs. 1-2) to the receiving unit (45.1) than the first portion (aforementioned distal portion) in the horizontal direction (figs. 1-2).
	Regarding claim 10, Brommer anticipates the booklet discharging apparatus according to claim 1, wherein the discharging unit (46) is configured to perform a discharge operation (compare figs. 1-3) for the sheet bundle (1) after the receiving unit (45.1) places (compare figs. 1-3) the sheet bundle (1) on the discharging unit (46).
	Regarding claim 15, Brommer anticipates a bookbinding apparatus (e.g. casing-in machine discussed at para. 19 and assembly shown in figs. 1-3, together) comprising: i) a binding unit (aforementioned casing-in machine) configured to bind a sheet bundle (e.g. book blocks and cases, as discussed at para. 19) into a booklet (e.g. book 1, as shown in figs. 2-4); and ii) -7-a booklet discharging apparatus (aforementioned assembly shown in figs. 1-3) configured to discharge (figs. 2-3 and para. 35) the booklet (1) provided with a spine (1a- as shown in figs. 3-4 and discussed at para. 25), iii) wherein the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3)  comprises: 1) a conveyance unit (e.g. rotor 40.3, as shown in figs. 1-3 and discussed at para. 20) configured to convey (para. 20) the booklet (1); 2) a guide unit (e.g. pressing devices 41, as shown in figs. 1-4) configured to guide (figs. 3-4 and para. 25) the booklet (1) conveyed by the conveyance unit (40.3) with the spine (1a) being a leading portion (figs. 3-4); 3) a receiving unit (e.g. book gripper 45.1) configured to receive (figs. 2-3) the booklet (1) guided by the guide unit (41); and 4) a discharging unit (e.g. additional conveyor 46, as shown in figs. 2-3 and discussed at para. 35) configured to discharge (figs. 2-3 and para. 35) the booklet (1) to an outside (figs. 2-3) of the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3), iv) wherein the receiving unit (45.1) includes: 1) a contact portion (e.g. joint gripping rails 45.4 and 45.5, together) with which the spine (1a) is to be brought into contact (fig. 3); and 2) a pushing portion (e.g. pressure cylinders 45.7, as shown in figs. 1-2), which is formed integrally with (figs. 1-2) the contact portion (45.4 and 45.5, together), and is configured to push (figs. 1-2) a first surface (e.g. front cover) of the booklet (1), and v) wherein the receiving unit (45.1) is rotatable (e.g. rotates about axis 45.3) between a first position (e.g. upper position shown in figs. 1-2) and a second position (e.g. lower position suggested by broken lines in fig. 3), and is configured to receive (compare figs. 1-3) the booklet (1) by the contact portion (45.4 and 45.5, together) contacting the spine (1) in the first position (aforementioned upper position) and then rotate (e.g. rotate about axis 45.3, as shown in fig. 3) from the first position (aforementioned upper position) to the second position (aforementioned lower position), thereby allowing the pushing portion (45.7) to push (e.g. via the aforementioned joint gripping rails 45.4 and 45.5) the first surface (aforementioned front cover) of the booklet (1) and to place (fig. 3) a second surface (e.g. rear cover) of the booklet (1), which is on a side opposite to (note the nature of “front” vs. “rear”) the first surface (aforementioned front cover), on the discharging unit (46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brommer in view of U.S. Patent No. 6,339,685 to Okamoto et al. (“Okamoto”).
	Regarding claim 16, Brommer discloses a bookbinding apparatus (e.g. casing-in machine discussed at para. 19 and assembly shown in figs. 1-3, together) comprising: i) a binding unit (aforementioned casing-in machine) configured to bind a sheet bundle (e.g. book blocks and cases, as discussed at para. 19) into a booklet (e.g. book 1, as shown in figs. 2-4); ii) a booklet discharging apparatus (aforementioned assembly shown in figs. 1-3) configured to discharge (figs. 2-3 and para. 35) the booklet (1) provided with a spine (1a), iii) wherein the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3) comprises: 1) a conveyance unit (e.g. rotor 40.3, as shown in figs. 1-3 and discussed at para. 20) configured to convey (para. 20) the booklet (1); 2) a guide unit (e.g. pressing devices 41, as shown in figs. 1-4) configured to guide (figs. 3-4 and para. 25) the booklet (1) conveyed by the conveyance unit (40.3) with the spine (1a) being a leading portion (figs. 3-4); 3) a receiving unit (e.g. book gripper 45.1) configured to receive (figs. 2-3) the booklet (1) guided by the guide unit (41); and 4) a discharging unit (e.g. additional conveyor 46, as shown in figs. 2-3 and discussed at para. 35) configured to discharge (figs. 2-3 and para. 35) the booklet (1) to an outside (figs. 2-3) of the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3), iv) wherein the receiving unit (45.1) includes: 1) a contact portion (e.g. joint gripping rails 45.4 and 45.5, together) with which the spine (1a) is to be brought into contact (fig. 3); and 2) a pushing portion (e.g. pressure cylinders 45.7, as shown in figs. 1-2), which is formed integrally with (figs. 1-2) the contact portion (45.4 and 45.5, together), and is configured to push (figs. 1-2) a first surface (e.g. front cover) of the booklet (1), and v) wherein the receiving unit (45.1) is rotatable (e.g. rotates about axis 45.3) between a first position (e.g. upper position shown in figs. 1-2) and a second position (e.g. lower position suggested by broken lines in fig. 3), and is configured to receive (compare figs. 1-3) the booklet (1) by the contact portion (45.4 and 45.5, together) contacting the spine (1) in the first position (aforementioned upper position) and then rotate (e.g. rotate about axis 45.3, as shown in fig. 3) from the first position (aforementioned upper position) to the second position (aforementioned lower position), thereby allowing the pushing portion (45.7) to push (e.g. via the aforementioned joint gripping rails 45.4 and 45.5) the first surface (aforementioned front cover) of the booklet (1) and to place (fig. 3) a second surface (e.g. rear cover) of the booklet (1), which is on a side opposite to (note the nature of “front” vs. “rear”) the first surface (aforementioned front cover), on the discharging unit (46).
	Brommer does not disclose: i) an acquiring unit configured to acquire information relating to at least one of a size of the -8-booklet (1), a basis weight of a sheet of the booklet (1), and a number of sheets of the booklet (1); and ii) a control unit configured to control the booklet discharging apparatus (aforementioned assembly shown in figs. 1-3) based on the information acquired by the acquiring unit.
	Okamoto teaches the concept of providing: i) an acquiring unit (e.g. sensor 907, as discussed at col. 19, line 57) configured to acquire information (col. 19, lines 56-61) relating to at least one of a size of a -8-booklet (col. 19, lines 56-61), a basis weight of a sheet of the booklet, and a number of sheets of the booklet; and ii) a control unit (e.g. CPU circuit unit 150) configured to control (col. 10, lines 23-29) a booklet discharging apparatus (e.g. finisher 500) based on (col. 10, lines 23-29) the information acquired by the acquiring unit (907).
	Given that Brommer and Okamoto both concern apparatuses configured to bind pluralities of sheets, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Okamoto sheet measuring and specialized control functionalities to the Brommer assembly as desired, in order to provide the benefit of enabling the resultant Brommer assembly to process its books according to the respective sizes of the pages to be bound, thus yielding more customized resultant books.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637